            Case 1:19-cv-06594-VEC Document 26 Filed 07/31/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 7/31/2020
 -------------------------------------------------------------- X
 LUCIA ALMONTE,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           19-CV-6594 (VEC)
                                                                :
                                                                :                 ORDER
 RAHMAN IDLETT, WERNER ENTERPRISES, :
 INC., AND WERNER ENTERPRISES, LLC,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties participated in a discovery teleconference with the Court on July

30, 2020;

        IT IS HEREBY ORDERED that Defendants must produce an affidavit describing the

basis for their representation that the black box data that Plaintiff requested does not exist within

their possession no later than August 7, 2020.

SO ORDERED.
                                                                    ________________________
Date: July 31, 2020                                                    VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                  Page 1 of 1
